DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           PERRY FLETCHER,
                               Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D17-3378

                           [February 15, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Andrew L. Siegel,
Judge; L.T. Case Nos. 14-6219CF10A and 14-7755CF10A.

  Perry Fletcher, Arcadia, pro se.

  No brief fled for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and DAMOORGIAN, JJ., concur.

                            *          *          *

  Not final until disposition of timely filed motion for rehearing.